Citation Nr: 1511244	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this appeal in December 2011 for additional development.

The Veteran testified before the undersigned at a Travel Board hearing in November 2010; a transcript of those proceedings is associated with the claims file.

Although the Veteran's current claim was originally phrased as entitlement to service connection for PTSD, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issue as stated on the title page.


FINDINGS OF FACT

1.  The criteria for a diagnosis of posttraumatic stress disorder (PTSD) are not met.

2.  The Veteran's currently-diagnosed anxiety disorder, not otherwise specified, is caused by his traumatic experiences while acting as a courier when stationed in Kuwait.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


2.  An anxiety disorder was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-5 criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen, 10 Vet. App. at 153.

The Board finds that the Veteran has a current diagnosis of Anxiety Disorder, not otherwise specified (NOS), but that he does not meet the criteria for a diagnosis of PTSD.  See January 2012 VA examination (explaining that the Veteran did not meet PTSD criteria due to limited and mild symptomatology, and indicated findings of "subclinical PTSD noted as anxiety NOS").  The Board acknowledges that in August 2006, a VA psychiatrist diagnosed the Veteran with PTSD, related to his experiences in Kuwait.  The August 2006 report is less probative than the January 2012 examiner's findings that the Veteran's symptoms did not meet the DSM criteria (then, DSM-IV) for PTSD, however, because the 2006 examiner failed to indicate how and why the Veteran met each of the DSM criteria necessary for a diagnosis of PTSD.  While it appears evident that the Veteran's experiences in Kuwait were sufficient stressors to support a diagnosis of PTSD, and are related to his fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3), a fact established from both the 2012 and 2006 reports, the August 2006 examiner failed to explain how the findings of normal perceptions, normal thoughts, a lack of delusions, normal behavior, normal speech patterns, and a complete lack of evidence of avoidance of stimuli, supported the DSM criteria for PTSD, or otherwise explain how the Veteran's symptoms met the relevant criteria.

As to the next factor for consideration, an in-service event or injury, the Veteran served during wartime in Kuwait in the Persian Gulf War.  He contends that his duties involved acting as a courier between the Kuwait airport and the American Embassy.  He relates that he traveled along the Gulf highway, otherwise known as the "Highway of Death" twice a day, and that he witnessed war atrocities and feared for his life, to include from being exposed to enemy gunfire.  The Board finds that his statements are credible, consistent with the nature of his service, and sufficient to establish an in-service event or injury.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The January 2012 examiner opined that the Veteran's experiences could be sufficient to support a diagnosis of PTSD, if warranted, and that the anxiety diagnosis was attributable to the stressors in Kuwait.  Such findings support the third prong of service connection, a relationship between the current disability and the in-service events.  Holton, 557 F.3d at 1366.

As there is evidence that the currently-diagnosed anxiety disorder NOS is at least as likely as not etiologically related to the Veteran's experiences in Kuwait, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  



However, as the criteria for a diagnosis of PTSD are not met, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for anxiety disorder, not otherwise specified, is granted.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


